Citation Nr: 0927099	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar spine injury with ankylosis.

2.  Entitlement to service connection for residuals of burns 
to the upper legs and thighs.

3.  Entitlement to service connection for residuals of a cold 
weather injury.

4.  Entitlement to service connection for arthritis of the 
hips, knees, and left hand.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right second metacarpal (right 
index finger) with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from March 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and September 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

The issue of entitlement to service connection for residuals 
of burns to the upper legs and thighs is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
residuals of a lumbar spine injury with ankylosis, related to 
active duty.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
residuals of a cold weather injury related to active duty.

3.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
arthritis of the hips, knees, and left hand related to active 
duty.

5.  Residuals of a fracture of the right second metacarpal 
with traumatic arthritis do not include clinical evidence of 
ankylosis, or residuals of an amputation.


CONCLUSIONS OF LAW

1.  Residuals of a lumbar spine injury with ankylosis were 
not incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 5013, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Residuals of a cold weather injury were not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Arthritis of the hips, knees, and left hand was not 
incurred in or aggravated by active duty, and arthritis may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

4.  The schedular criteria for a rating in excess of 10 
percent for residuals of a fracture of the right second 
metacarpal with traumatic arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008): 
38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, Diagnostic Codes 
5003, 5010, 5229 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met regarding the Veteran's claims.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in November 2006 
and May 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  The RO provided notice 
of how disability ratings and effective dates are determined 
in November 2006 and May 2007.  He was provided notice of the 
specific rating criteria for his right index finger disorder 
in June 2007.  The claim was readjudicated in June 2007.  
Thus, any timing error was cured and rendered  
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

The Board acknowledges that in a July 1988 VA record, and in 
a December 2006 VA medical record, the Veteran reported that 
he began receiving disability benefits from the Social 
Security Administration (SSA) in approximately 1986.  The 
Veteran, however, is now 81 years old.  Hence, under 42 
U.S.C. § 402, his SSA disability award was automatically 
converted to "old age" benefits when he turned 65.  In light 
of that fact, and the fact that the Social Security's 
Document Retention Schedule requires the destruction of any 
disability records when a beneficiary turns 72, there is no 
duty to secure any records from that agency.  Therefore, the 
Board has determined that a remand for the purpose of 
obtaining SSA records is not warranted.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A  Service Connection

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Arthritis will be presumed to have 
been incurred in-service if the disease was manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In an April 2007 written statement, the Veteran, through his 
representative, reported that he suffered an extreme cold 
weather injury after a burn accident to his upper thighs, and 
waited in the elements for treatment of his injuries.  It is 
contended that the combination of being burned and exposure 
to the cold weather caused the Veteran's arthritis of the 
knees, hips, and hands.  

1.	Residuals of a lumbar spine injury to include ankylosis

In his September 2007 notice of disagreement, the Veteran 
said that he underwent back surgery in the early 1970's 
during which a bone chip was removed from a nerve.  He 
indicated that he continued to experience back pain.

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for a back disorder.  When 
examined for separation in March 1953, the Veteran's spine 
was normal.

In a February 1987 claim for VA benefits, the Veteran 
indicated that he underwent a back operation in 1972.  An 
April 1987 VA examination report indicates that the Veteran 
gave a history of having back surgery in 1974 or 1975.  The 
diagnoses included post lumbar surgery of an unknown type 
with some x-ray findings of ankylosis of L5, S1 disc space.

More recent VA treatment records, including from December 
2006, indicate that the Veteran gave a history of low back 
pain since the 1970's.

The Veteran has contended that service connection should be 
granted for residuals of a lumbar spine injury with 
ankylosis.  Although the Veteran currently has low back 
disorder, no competent medical evidence has been submitted 
showing that this disability is related to service or any 
incident thereof.  Rather, the record reflects that his spine 
was normal on separation from service and the first post 
service evidence of record of a back disorder dates from the 
mid 1970's, more than 20 years after the Veteran's separation 
from active duty.  In short, no medical opinion or other 
medical evidence relating any current lumbar disorder, to 
include ankylosis, to service or any incident of service has 
been presented.

Therefore, entitlement to service connection for residuals of 
a lumbar injury must be denied. 

2.	Residuals of a Cold Weather Injury

The Veteran contends that service connection should be 
granted for residuals of a cold weather injury.  The record 
demonstrates that no cold weather injury was found in service 
or at service separation.  Moreover, at postservice VA 
examinations there was no showing that the Veteran had 
residuals of a cold weather injury, to include any residuals 
of an in-service injury.  The Veteran has submitted no 
competent evidence to show that he currently has residuals of 
a cold weather injury.  In short, no medical opinion or other 
medical evidence showing that the Veteran currently has 
residuals of a cold weather injury has been presented.  
Degmetich; Brammer.  Therefore, entitlement to service 
connection for residuals of a cold weather injury must be 
denied. 

3.	Arthritis of the Hips, Knees and Left hand

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, arthritis of the hips, knees, 
and left hand.  When examined for separation in March 1953, 
the Veteran's lower extremities and left hand were normal.

In his February 1987 claim, the Veteran reported that he 
underwent knee operations in 1977 and 1986, and developed 
arthritis of both hands in 1986.  The April 1987 VA 
examination report indicates that he reported undergoing a 
left knee operation in 1975, and a right knee operation in 
1986 for Baker's cysts.  He also reported arthritis in his 
feet, arms, and hands.  Diagnoses included degenerative 
changes in both hands.

The December 2006 VA medical record indicates that the 
Veteran reported a history of diffuse osteoarthritis in 
multiple joints since age 30.  In January 2008, he was seen 
in the VA outpatient rheumatology clinic and noted to have 
long-standing rheumatoid arthritis.

The Veteran has contended that service connection should be 
granted for arthritis of the hips, knees, and left hand.  
Although the evidence shows that the Veteran currently has 
osteo and rheumatoid arthritis multiple joints, including his 
knees and hands, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his hips, knees, and left hand were normal on 
separation from service, and the first post service evidence 
of record of arthritis of the knees, and left hand is from 
1987, more than 20 years after the Veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the Veteran's arthritis of the hips, knees, 
and left hand to service or any incident of service has been 
presented.  Without such evidence entitlement to service 
connection is not in order.  

The Veteran and his friends, as lay persons without medical 
training, do not meet the burden of presenting competent 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting their own statements.  While the Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., difficulty hearing, neither he nor any lay 
affiant is capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  There is no evidence showing, and the Veteran 
does not assert, that he or any of his lay witnesses has 
medical training to provide competent medical evidence as to 
the etiology of the claimed back disorder, residuals of cold 
injury, and arthritis of the hips, knees, and left hand.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and a lumbar 
disorder, residuals of cold injury, and arthritis of the 
hips, knees, and left hand.  The preponderance of the 
evidence is therefore against the appellant's claims, and the 
benefits sought are denied.

B. Increased Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected residuals a fracture of the 
right second metacarpal with traumatic arthritis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for residuals of a fracture of the right 
second metacarpal with traumatic arthritis was granted in a 
June 1987 rating decision that awarded a 10 percent 
disability rating under Diagnostic Code 5299-5010.  The Board 
notes that the Veteran's particular disability is not listed 
in the rating schedule.  However, unlisted disabilities can 
be rated analogously with the first two digits selected from 
that part of the rating schedule most closely identifying the 
part or system of the body involved, and the last two digits 
will be "99."  See 38 C.F.R. §§ 4.20, 4.27 (2008) (outlining 
principles related to analogous ratings).  The RO determined 
that the most closely analogous Diagnostic Code was 5010 
traumatic arthritis.

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id. Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Court has held, however, that 38 C.F.R. § 4.40 does not 
require a separate rating for pain but rather provides 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 traumatic 
arthritis, substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate codes for the specific joint or joints 
involved.  A 10 percent rating is warranted when limitation 
of motion under the appropriate diagnostic code in non-
compensable or when there is x-ray involvement of 2 of more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is permitted when there is x-ray evidence of 
degenerative arthritis involving 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Limitation of motion of the index finger is rated under 
Diagnostic Code 5229, that provides a maximum rating of 10 
percent (for the major or minor hand) if there is a gap of 
one inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible or; with extension limited by more than 30 
degrees.  With a gap of less than one inch and extension 
limited by no more than 30 degrees, a noncompensable 
disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5229.

An explanatory note associated with 38 C.F.R. § 4.71a, 
entitled "Examination of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand", indicates that, for 
the index, long, ring, and little fingers (digits II, III, 
IV, and IV), zero degrees of flexion represents the fingers 
fully extended, making a straight line with the rest of the 
hand.  The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  For 
digits II through IV, the MP joint has a range of 0 to 90 
degrees of flexion, the PIP joint has a range of 0 to 100 
degrees of flexion, and the distal interphalangeal (DIP) 
(terminal) joint has a range of 0 to 70 or 80 degrees of 
flexion.

As noted, in September 2006, the RO received the Veteran's 
current claim for an increased rating.  Upon review of the 
probative and competent medical evidence of record, the Board 
is of the opinion that a rating in excess of 10 percent is 
not warranted for the Veteran's service-connected right 
finger and hand disability.

During his December 2006 VA examination, the Veteran gave a 
history of breaking his second metacarpal in service during 
an enemy attack.  He said it was initially set poorly and had 
to be re-broken to set properly but did not have surgery.  
Since that time, the Veteran reported having chronic constant 
moderate aching in the area of the distal head of the second 
metacarpal into the second metacarpohalangeal joint.  The 
aching increased to moderate to severe with cold, damp 
weather or if he used the right hand more than usual but, 
otherwise, with no predictability.  The Veteran developed 
multi-joint arthritis over the years, including both wrists 
that was not related to that incident.  He took prescribed 
medication for arthritic pain that was helpful for either 
stopping or keeping the pain at a tolerable level and said 
the medication helped relieve flare ups within two hours.  
Range of motion of the index finger, as well as the thumb and 
middle fingers decreased as pain increased.  He denied having 
surgery, or using an assistance device or brace for is hand.  
His routine activities and activities of daily life were not 
limited by his hand disability.  The veteran was retired for 
many years due to multiple medical problems including 
moderate to severe multi-joint arthritis and prostate cancer.

Objectively, it was noted that the Veteran was right-handed 
and had obvious multi-joint arthritis with Heberden's nodes 
on all fingers.  On his right hand, there was a 1/2 inch gap 
between the thumb and tips of the index and middle fingers 
and between the tip of the thumb and the  index fingers, and 
the transverse crease of the palm.  There was normal movement 
of the hand between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers.  Range of motion of 
the MCP joint of the index finger was from 0 to 60 degrees.  
Range of motion of the PIP joint of the index finger was from 
0 to 90 degrees.  Range of motion of the DIP joint of the 
index finger was from 0 to 50 degrees.  There was no 
decreased range of motion, and no pain or lack of endurance 
after five repetitions.  

The Veteran demonstrated fair strength for pushing, pulling 
and twisting and fair dexterity for twisting, probing, 
writing, touching, and expression.  He was able to hold a pen 
and sign and write with mild difficulty.  The Veteran was 
able to unscrew a moderately tightened small cap off the 
examiner's percussion hammer with mild difficulty.

There was mild to moderate wasting of the musculature of the 
right thenar eminence compared to mild on the left.  Right 
hand grip was 3/5, as compared to 4/5 on the left.  There was 
no pain or lack of endurance after five repetitions.  Results 
of x-rays of the right hand performed at that time showed 
extensive osteoarthritic degenerative changes of the hand as 
a whole.  As to the second metacarpal, the metacarpal-
phalangeal joint showed bare margin erosions and there was 
generalized soft tissue swelling identified around the second 
digit.

The diagnosis was post-traumatic arthritis of the right 
second metacarpal related to service with superimposed 
osteoarthritis that was not related to service.  Functional 
impairment as solely from the service-related post-traumatic 
arthritis was mild.  

The Veteran is currently in receipt of the maximum schedular 
evaluation under Diagnostic Code 5229.  While a 30 percent 
evaluation is assignable for favorable ankylosis of three 
digits of the hand, including the index, long and ring 
(dominant), 38 C.F.R. § 4.71a, Diagnostic Code 5222 (2008), 
the appellant is only service connected for the right index 
finger disorder.  

In sum, the above evidence establishes that the Veteran's 
right index finger disability manifests as soft tissue 
swelling, and limitation of motion with pain, with some lost 
of grip strength.  Such symptoms are contemplated in the 10 
percent evaluations presently assigned to his disability.

Under Diagnostic Codes 5010 and 5003, the limitation of 
motion shown in this case is to be rated under the diagnostic 
codes governing limitation of motion of the joints of the 
hands.  If, under those code sections, the limitation of 
motion is noncompensable, 10 percent evaluations are 
assignable under Diagnostic Code 5003 for each group of minor 
joints affected.

The Board notes acknowledges that range of motion of the PIP 
joint of digits 2 and 3 (index and long fingers) was from 
zero to 90 and 100 degrees, respectively on the December 2006 
VA examination.  Range of motion of the MCP joint of digits 2 
and 3 was from 0 to 60 and to 80 degrees, respectively; and 
of the DIP joints of these digits was from 0 to 50 and to 60 
degrees, respectively.  Under the rating criteria, this 
degree of limitation of motion does not warrant a rating in 
excess of 10 percent and may not be considered tantamount to 
favorable or unfavorable ankylosis.  The assignment of a 10 
percent evaluation for arthritis is thus appropriate.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  Even with the December 2006 VA 
examiner's notation of mild to moderate wasting of the 
musculature of the right thenar eminence, the effects of pain 
reasonably shown to be due to the Veteran's service-connected 
residuals of a fracture of the second right metacarpal with 
traumatic arthritis are contemplated in the currently 
assigned 10 percent rating.  In fact, the December 2006 VA 
examiner specifically stated that the Veteran's functional 
impairment as solely from his service-related post-traumatic 
arthritis was mild.  There is no indication that pain, due to 
disability of the residuals of the fracture of the right 
second metacarpal, caused functional loss greater than that 
contemplated by the currently assigned 10 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for 
pain is not for assignment.  Spurgeon.

As such, the preponderance of the objective evidence of 
record is against a rating in excess of the currently 
assigned 10 percent for the Veteran's residuals of a fracture 
of the right second metacarpal with traumatic arthritis.  

There is no evidence of an exceptional or unusual disability 
picture with related factors, such as marked interference 
with employment or frequent periods of hospitalization, so as 
to warrant referral of the case to appropriate VA officials 
for consideration of an extra schedular rating under 38 
C.F.R. § 3.321(b)(1) (2008). The record does not reflect that 
the Veteran was hospitalized for his service-connected right 
index fracture residuals, and there is no objective evidence 
revealing that this disorder causes a marked interference 
with employment beyond that already contemplated by the 
schedular rating criteria.  Thus, the rating assigned 
adequately addresses, as far as can practicably be 
determined, the average impairment of earning capacity due to 
this disorder.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  Therefore, in the absence of such factors, 
the criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Service connection for residuals of a lumbar spine injury 
with ankylosis is denied.

Service connection for residuals of a cold weather injury is 
denied.

Service connection for arthritis of the hips, knees, and left 
hand, is denied.

A rating in excess of 10 percent for residuals of a fracture 
of the right second metacarpal with traumatic arthritis is 
denied.


REMAND

The Veteran also seeks entitlement to service connection for 
residuals of burns to his upper legs and thighs.  Service 
treatment records reflect that in November 1952, he reported 
falling against a stove in his tent and was treated for 
second degree burns of both thighs.  When examined for 
separation in March 1953, the Veteran's skin and lower 
extremities were reported as normal.  The Veteran currently 
asserts that he has residuals of burns to his upper legs and 
thighs.

Thus, the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine the etiology of any 
residuals of burns to his thighs found to be present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
identify any treatment records concerning 
care for lower extremity burns since 
service which have not been previously 
identified.  Thereafter, the RO/AMC should 
undertake appropriate action to secure all 
pertinent records.  If any identified 
records are unavailable, the Veteran and 
his representative should be so notified 
in writing.

2.  The Veteran should then be scheduled 
for a VA examination performed by a 
physician to determine the etiology of any 
diagnosed residuals of burns to his upper 
legs and thighs.  A complete history of 
the claimed disorder should be obtained 
from the Veteran, including any post-
service injury.  All indicated tests and 
studies should be conducted and all 
clinical findings reported in detail.  The 
claims folder must be made available to 
the examining physician for review.

Following the examination the physician 
must opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any lower extremity burn 
residual is related to the appellant's 
active duty service, including the 
November 1952 treatment for burns of his 
thighs.  Any opinion offered must be 
accompanied by a fully explanatory written 
rationale.

NOTE: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  The RO/AMC should then readjudicate 
the Veteran's claim of entitlement to 
service connection for residuals of burns 
to the upper legs/thighs.  If the claim 
remains denied, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


